MEMORANDUM **
Timothy Eugene O’Neil appeals from the 57-month sentence imposed for two counts of bank robbery in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not clearly err in imposing a two-level enhancement for threat of death pursuant to U.S.S.G. § 2B3.1(b)(2)(F). O’Neil’s written statement, “I have a gun,” was sufficient to instill a fear of death in a reasonable victim and there were no unusual circum*498stances to mitigate the phrase. See United States v. Jennings, 439 F.3d 604, 611 (9th Cir.2006).
In regards to O’Neil’s challenges to the reasonableness of his sentence, we conclude that the district court applied the appropriate legal standard and properly considered the advisory Sentencing Guidelines and the 18 U.S.C. § 3553(a) sentencing factors. Given the record, we cannot say that O’Neil’s sentence was unreasonable. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2913, 165 L.Ed.2d 931 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.